Title: To Thomas Jefferson from Philip Mazzei, 19 November 1801
From: Mazzei, Philip
To: Jefferson, Thomas


a Jefferson
19 9bre, 1801.
Il Rè d’Etruria giunse finalmente in Firenze, e le persone illuminate furono contente delle sue qualità dello spirito, come del cuore. Ma, per disgrazia di questo paese, egli è soggetto ad accidenti epilettici, che lo mettono per più giorni nell’incapacità di occuparsi agli affari; e l’occupazione di mente, e più encora qualche scontentezza causata dalle circostanze attuali, gli rendeno più frequenti.
Quando mancano i rimedi naturali, Ella sa bene quale straordinaria forza di carattere si richiede, oltre una chiara idea dei veri e dei falsi, per non cedere alla speranza d’aiuti invisibili a incomprensibili, che nella prima educazione ci sono stati fatti credere onnipotenti, e che nel cercare i mezzi d’ottenergli si cade facilmente in potere della Teocrazia.
Raccomando nuovamente un meglior provvedimento nei porti d’Italia per gl’interessi dei naviganti e negozianti degli Stati Uniti, e ripeto, che volendo creare un Console Generale, coll’incarico di soprintendere a tutti gli altri Consoli e Viceconsoli, il mio voto sarebbe per Mr. Appleton, giovane attivo, e molto ansioso (per quanto mi pare) di farsi una buona reputazione in Patria.
 
Editors’ translation
To Jefferson
19 Nov. 1801
The King of Etruria finally arrived in Florence and enlightened people were pleased with the qualities of both his mind and heart. But unfortunately for our country, he is subject to epileptic fits that prevent his attending to state matters for days. These fits are rendered more frequent by mental strain and some occasional disappointment caused by the present circumstances.
In the absence of natural remedies, you know very well what extraordinary strength of character—besides a clear idea of what are true remedies and what are false—is required not to give in to the hope of those invisible and incomprehensible aids which early in our upbringing we have been made to believe omnipotent, and that, when we search for the means to obtain them, make one easily fall into the power of Theocracy.
Again I urge that better provisions be made in Italian ports for the benefit of U.S. seamen and merchants. I repeat that, if it should be decided to have a consul general to oversee all the other consuls and vice-consuls, my vote would be for Mr. Appleton, who seems superlatively eager to earn a good reputation back home.
